Quillian, Presiding Judge.
Appeal was taken from the final order of adoption by the maternal grandmother and other relatives of three adopted children. Held:
In adoption proceedings where the trial judge sits as the trier of factual issues and considers the credibility of the witnesses, if there is any evidence to support the findings of the trial court this court must affirm. Hamrick v. Seward, 126 Ga. App. 5, 7 (189 SE2d 882). The evidence was sufficient to support the findings. On appeal the evidence must be construed to uphold the findings and judgment rather than to destroy them. Wiles v. Brothers, 138 Ga. App. 616 (3) (226 SE2d 805). We find the trial judge did not abuse his discretion.

Judgment affirmed.


Webb and McMurray, JJ., concur.